Citation Nr: 1036794	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD) with 
major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, and a friend


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to September 
1995.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision that, in 
pertinent part, denied service connection for PTSD with major 
depression.  The Veteran timely appealed.

In November 2009, the Veteran and his sister, B.K., and friend, 
S.S., testified during a video conference hearing before the 
undersigned.

In January 2010, the Board remanded the matter for additional 
development.  VA substantially complied with the previous remand 
directives. 

In August 2010, the RO or VA's Appeals Management Center (AMC) 
granted service connection for PTSD with major depression, 
effective September 28, 2007; and returned the case to the Board.  
The record, to date, reflects no disagreement with the initial 
rating or effective date.


FINDING OF FACT

The full benefit sought on appeal has been granted.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection for 
an acquired psychiatric disability, to include PTSD with major 
depression.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 
38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Here, the maximum benefit sought 
on appeal has been granted by the AMC.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
In essence, a "case or controversy" involving a pending adverse 
determination that the Veteran has taken exception to does not 
currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
[quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Accordingly, the Board does not have jurisdiction to review the 
appeal for service connection for an acquired psychiatric 
disability, to include PTSD with major depression; and the issue 
is dismissed.


ORDER

The appeal for service connection for an acquired psychiatric 
disability, to include PTSD with major depression is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


